Charlton, Judge :
The requisites of the law not being complied with, the courts of ordinary certainly possess the power of revoking administrations, or of declaring them vacant.
An administration cannot be recognised as completely efficient and operative, until the security shall have been given which the court of ordinary may require. This appears never to have been done by Susan M. Smith : the virtual revocation of the court of ordinary was therefore founded upon a correct principle. If the security had been given by Susan M. Smith, to the extent required of her by the court of ordinary, I would consider the present administration as a continuation of the former, and would therefore compute the time from the 7th July, 1806 ; but the former administration, so far as it relates to Susan M. Smith, never having legally and efficiently existed, I am of opinion, that the granting letters of administration to Alton Pemberton and Susan M. Smith, was the commencement of a new and different administration ; and they consequently should be allowed one year from the 13th August, 1807, at which time they had complied with all the requisites imposed upon them by the court and the law.
It is therefore ordered, that actions brought against Alton Pemberton and Susan M. Smith, administrator and adminis-tratrix of Thomas and William Smith, returnable to the present term, be dismissed.